DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 & 9-20 in the reply filed on 02/05/21 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda (USPGPUB DOCUMENT: 2010/0072539, hereinafter Yasuda).


Re claim 15 Yasuda discloses in Fig 28, see modified figure in office action, a semiconductor device comprising:

a charge storage layer disposed on the surface of the semiconductor layer(101)[0115] via a first insulating film(102)[0116]; and
an electrode layer(106)[0247] disposed on the surface of the charge storage layer via a second insulating film(105)[0117], wherein the charge storage layer includes a first layer(112)[0245] containing an elemental metal and elemental nitrogen, and a second layer(103)[0247] containing elemental silicon and elemental nitrogen.


    PNG
    media_image1.png
    606
    605
    media_image1.png
    Greyscale


Re claim 18 Yasuda discloses the semiconductor device according to claim 15, wherein the elemental metal is elemental aluminum, elemental hafnium or elemental zirconium (112 comprises Al)[0245].


.



Claim Objections

Claim 16 (and dependent claims 17 & 19) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 would be allowable based on the following limitation:  wherein the charge storage layer further includes a third layer containing elemental oxygen.



Allowable Subject Matter
Claims 1-7 & 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 & 9-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a semiconductor structure comprising: 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819